Case 8:19-bk-10526-TA         Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34                 Desc
                               Main Document     Page 1 of 6



  1   Marc C. Forsythe - State Bar No. 153854
      GOE & FORSYTHE, LLP
  2   18101 Von Karman Avenue, Suite 1200
      Irvine, CA 92612
  3   mforsythe@goeforlaw.com
  4   Telephone: (949) 798-2460
      Facsimile: (949) 955-9437
  5
      Proposed Attorneys for LF Runoff 2, LLC fka Plutos Sama, LLC
  6
                                  UNITED STATES BANKRUPTCY COURT
  7
                                   CENTRAL DISTRICT OF CALIFORNIA
  8                                      SANTA ANA DIVISION

  9
      In re:                                            Case No. 8:19-bk-10526-TA
 10
       LF RUNOFF 2, LLC FKA PLUTOS
 11    SAMA, LLC,                                       Chapter 11

 12                                                     CHAPTER 11 CASE MANAGEMENT REPORT
 13                    Debtor.                          Hearing Date: March 27, 2019
 14                                                     Time:         10:00 a.m.
                                                        Courtroom: 5B
 15                                                                   United States Bankruptcy Court
                                                                      411 West Fourth Street
 16                                                                   Santa Ana, CA 92701
 17            LF RUNOFF 2, LLC FKA PLUTOS SAMA, LLC, Debtor and Debtor-in-Possession
 18   (“Debtor”) hereby files its Chapter 11 Case Management Report as follows:
 19            a.   a brief description of the debtor’s businesses and operations, if any, and the principal
 20   assets and liabilities or each estate;
 21            Debtor is the general partner of several law firms that specialized in the default loan
 22   business.
 23            b.   brief answers to these questions:
 24                    1. What precipitated the bankruptcy filing?
 25         The bankruptcy filing of one of Debtor’s law firms – BP Fisher Law Group, LLP, which
 26   case is pending before this Court.
 27                    2. What does the debtor hope to accomplish in this chapter 11 case?
 28
                                                           1
Case 8:19-bk-10526-TA         Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34                   Desc
                               Main Document     Page 2 of 6



  1                    Obtain a breathing spell to account for funds held by the law firms that Debtor is
  2   the general partner of, and use Debtor-in-Possession financing from a Plutos Sama Holdings, Inc.
  3   to resolve all money issues.
  4                    3. What are the principal disputes or problems likely to be encountered during the
  5   course of the debtor’s reorganization efforts?
  6                    Resolving issues with lenders who claim to have interests in trust funds.
  7                    4. How does the debtor recommend that these disputes be resolved and why?
  8                    Analyze funds on hand to resolve trust funds disputes.
  9                    5. Has the debtor complied with all of its duties under 11 U.S.C. § § 521, 1006 and
 10   1107 and all applicable guidelines of the Office of the United States Trustee, and, if not, why not?
 11                    Debtor has substantially complied and should be in full compliance shortly.
 12                    6. Do any parties claim an interest in cash collateral of the debtor?
 13                    No.
 14                    7. Is the debtor using cash that any party claims as its cash collateral and, if so, on
 15   what date(s) did the debtor obtain an order authorizing the use of such cash or the consent of such
 16   party?
 17                    No.
 18            c.   the identity of all professional retained or to be retained by the estate, the dates on
 19   which applications for the employment of such professionals were filed or submitted to the United
 20   States Trustee, the dates on which orders were entered in response to such applications, if any, and
 21   a general description of the type of services to be rendered by each or the purpose of the
 22   employment;
 23            Goe & Forsythe, LLP proposed counsel to the Debtor filed its application to be employed
 24   on March 15, 2019 as Docket No. 31.
 25            Debtor will be submitting employment applications for other professionals shortly.
 26            d.   in operating cases, evidence regarding projected income and expenses for the first six
 27   months of the case;
 28
                                                           2
Case 8:19-bk-10526-TA       Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34                 Desc
                             Main Document     Page 3 of 6



  1          Projected cash flow statements have been submitted to the UST.
  2          e.   proposed deadlines for the filing of claims and objections to claims; TBD
  3          f.   a proposed deadlines for the filing of a plan and disclosure statement; TBD
  4          g.   a discussion of any significant unexpired leases and executory contracts to which the
  5   debtor is a party and the debtor’s intentions with regard to these leases and contracts; and
  6          Debtor’s counsel is still analyzing these issues
  7          h.   if debtor is an individual, whether debtor proposes to combine the hearing on the
  8   disclosure statement and plan. See 11 U.S.C. § 105(d)(2)(B)(vi)
  9          Not applicable.
 10
 11
      Dated: March 26, 2019                                 Respectfully submitted by:
 12
                                                            GOE & FORSYTHE, LLP
 13
                                                            By: /s/Marc C. Forsythe
 14                                                              Marc C. Forsythe
                                                                 Proposed Attorneys for LF RUNOFF 2,
 15                                                              LLC fka PLUTOS SAMA, LLC, Debtor
                                                                 and Debtor in Possession
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        3
Case 8:19-bk-10526-TA         Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34                       Desc
                               Main Document     Page 4 of 6



  1                            PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
  3
      A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 CASE
  4   MANAGEMENT REPORT will be served or was served (a) on the judge in chambers in the form and
      manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On (date) March 26, 2019, I checked the CM/ECF docket for this bankruptcy
  7   case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
      List to receive NEF transmission at the email addresses stated below:
  8
             Frank Cadigan frank.cadigan@usdoj.gov
  9          Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
             James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
 10          Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 11
                                                         Service information continued on attached page
 12
      2. SERVED BY UNITED STATES MAIL:
 13   On (date) March 26, 2019, I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 14   in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 15   document is filed.

 16                                                      Service information continued on attached page

      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
 17
      (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      (date) March 26, 2019, I served the following persons and/or entities by personal delivery, overnight mail
 18   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
 19   mail to, the judge will be completed no later than 24 hours after the document is filed.
 20        The Honorable Theodor C Albert, USBC, 411 West Fourth Street, Santa Ana, CA 92701
 21                                                      Service information continued on attached page
 22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 23
       March 26, 2019         Kerry A. Murphy                                /s/Kerry A. Murphy
 24    Date                    Printed Name                                  Signature

 25
 26
 27
 28
                                                            4
Case 8:19-bk-10526-TA             Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34           Desc
                                   Main Document     Page 5 of 6



  1   SERVED BY UNITED STATES MAIL:

  2
                                                                           United States Trustee
                                          Debtor
  3                                                                        United States Trustee
      In re LF Runoff 2, LLC              LF Runoff 2, LLC
                                                                           411 West Fourth Street
      U.S.B.C. Case #8:19-ak-10526-TA     1900 Main Street, Suite 640
                                                                           Suite 7160
  4                                       Irvine, CA 92614
                                                                           Santa Ana, CA 92701

  5
  6                                       SECURED CREDITORS

  7
  8
                                          NFS Leasing, Inc.
                                                                           NH-J Office/Retail, LLC
  9   1 Touch Office Technology           900 Cummings Center
                                                                           12500 FairLakes Circle
      370 Amapola Ave. #106               Suite 226-U
                                                                           Suite 400
      Torrance, CA 90501                  Beverly, MA 01915
 10                                                                        Fairfax, VA 22033

 11
                                          Verde Investments
      Talimar Systems, Inc.
 12                                       1720 W Rio Salado Pkwy
      3105 West Alpine
                                          Suite A
      Santa Ana, CA 92704
                                          Tempe, AZ 85281
 13
 14
 15
                                          UNSECURED CREDITORS
 16
 17
 18   AMEX                                American Express National Bank   Amtrust North America, Inc.
      P.O. Box 1270                       P.O. Box 30384                   P.O. Box 6939
      Newark, NJ 07101-1270               Salt Lake City, UT 84130         Cleveland, OH 44101-1939
 19
 20                                                                        DOLP 114 Properties II LLC
      Baker & KcKenzie LLP                                                 Patterson Belknap Webb & Tyler
 21   100 New Bridge Street               Canon Financial Services, Inc.   LLP
      London, EC4V 6JA United Kingdom     14904 Collections Center Drive   Lawrence P. Lenzner, Esq.
 22                                       Chicago, IL 60693-0149           1133 Avenue of the Americas
                                                                           New York, NY 10036
 23
      Elan Financial Services                                              Equinox Fitness Clubs, LLC
 24   Corporate Payment Systems           Encore Search Partners, LLC      Attn: Corporate Accounts
      PO Box 790428                       14511 Old Katy Rd. Suite 200     P.O. Box 1774
      Saint Louis, MO 63179-0428          Houston, TX 77079                New York, NY 10156-1774
 25
 26
 27
 28
                                                            5
Case 8:19-bk-10526-TA             Doc 36 Filed 03/26/19 Entered 03/26/19 16:27:34               Desc
                                   Main Document     Page 6 of 6



  1   FIRST Insurance Funding             Frank Recruitment Group Inc.
      450 Skokie Blvd, Ste 1000           DBA Anderson Frank                    Gene O'Bryan
  2   Northbrook, IL 60062-7917           PO BOX 10921                          22044 Arrowhead Lane
                                          Palatine, IL 60055-0921               Lake Forest, CA 92630
  3
  4   Jeff Fisher
      155 Potomac Passage, #215           KMC Information Systems, L.C.         Leading Edge Administrators
  5   Oxon Hill, MD 20745                 101 W. Argonne Dr. Suite 261          14 Wall Street, Suite 5B
                                          Saint Louis, MO 63122                 New York, NY 10005
  6
                                          Mercer Investments Consulting LLC
  7   M5 Investments LLC                  Dallas National Wholesale
      W304S8266 Oak Ridge Drive                                                 Nixon Peabody LLP
                                          Lockbox TX1-0029 Attn: Mercer #7301
  8   Mukwonago, WI 53149                                                       100 Summer Street
                                          14800 Frye Road
                                                                                Boston, MA 02110-2131
                                          Fort Worth, TX 76155
  9
 10   Terrace Towers Orange County
      121 SW Morrison, Ste. 250           Thomson Reuters - West
 11   Portland, OR 97204                  PO Box 6292
                                          Carol Stream, IL 60197-6292
 12
 13
 14                                       REQUEST FOR NOTICE

 15
 16   Brian D Huben, Esq.                                                       Ana Bidoglio
                                          John D Sadler, Esq.
      Nicholas M Gross, Esq.
                                          Ballard Spahr, LLP                    c/o Henry J. Josefsberg
 17   Ballard Spahr, LLP
                                          1909 K Street NW #12th Floor          4050 Katella Ave., Ste 205
      2029 Century Park East #800
                                          Washington, DC 20006-1157             Los Alamitos, CA 90720
      Los Angeles, CA 90067-2909
 18
 19 Daimler Trust
      c/o BK Servicing, LLC
 20 PO Box 131265
      Roseville, MN 55113-0011
 21
 22
 23
 24
 25
 26
 27
 28
                                                            6
